DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Hsieh on November 16, 2021
The application has been amended as follows: 
Claim 6, line 2, delete “the” before “elongated”.
Claim 6, line 3, insert “plurality of” before “targets”.
Claim 6, line 5, insert “plurality of” before “targets respectively”.
Claim 7, line 7, change “target” to “targets”.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-8 are allowable over the prior art of record because the prior art of record does not teach the claimed subject matter including wherein the antenna includes at least two tubular conductor elements, a tubular insulating element that is arranged between mutually adjacent conductor elements and insulates the conductor elements, and a capacitive element that is arranged in the flow channel and is connected electrically in series to the mutually adjacent 
The closest prior art of record does not qualify as a prior art for 35 U.S.C. 102(a)(2) under the 35 U.S.C. 102(b)(2)(C) exception (See MPEP 2154.02(c)).  Furthermore the terminal disclaimer overcomes the obviousness type double patenting rejection applied in the office action of June 29, 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340. The examiner can normally be reached Hoteling: M-Th every Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
November 17, 2021